         Case 1:20-cv-01124-JCH-CG Document 15 Filed 03/04/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO
RONALD STORMS,

                      Plaintiff,

v.                                                              No. CV 20-1124 JCH/CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                      Defendant.

                                   ORDER TO SHOW CAUSE

         THIS MATTER is before the Court upon review of the record. Plaintiff filed

executed summonses on December 23, 2020, showing service was completed by

December 23, 2020. (Doc. 10); (Doc. 11); (Doc. 12). Defendant Andrew M. Saul’s

Answer was due no later than February 22, 2021. Id. To date, Defendant has not filed a

responsive pleading to Plaintiff’s Complaint.

         IT IS THEREFORE ORDERED that, by no later than March 31, 2021, Plaintiff

will either (1) file a notice with the Court stating why this case should not be dismissed

for failure to prosecute; or (2) file an appropriate motion in accordance with the Federal

Rules.

         IT IS SO ORDERED.


                                     ____________________________________
                                     THE HONORABLE CARMEN E. GARZA
                                     CHIEF UNITED STATES MAGISTRATE JUDGE
